         Case 1:19-cr-00821-KMW Document 109 Filed 04/07/21 Page 1 of 2


                                                              USDC ~l>\'Y
UNITED STATES DISTRICT COURT                                  DOC J'\f F\T
SOUTHERN DISTRICT OF NEW YORK
                                                              El J   (   ! !{ <l \JC .\I I.Y l-' 11 .ED
                                                     X        D( h
UNITED STATES OF AMERICA                                     DA I ~ 1·11. r.:n:       ~i;)_7/a,J--=
                                                                           -- -.:: =-====--:----.::.:.._-.: --- --
           - v. -
                                                         ORDER
 JOSE CRUZ,
                                                         19 Cr . 821            (KMW)
                       Defendant.



                                                     X



       Defendant Jose Cruz seeks to proceed with a change of plea

proceeding via video or telephone conference instead of a personal

appearance in court.               In view of the ongoing pandemic, video and

telephone conferencing has been employed by judges in the Southern

District of New York on numerous occasions.                 This Court finds that

any further delay in this proceeding would result in serious harm

to the interests of justice because this case has been pending for

more than a          year and further delay would result in unnecessary

litigation.          Proceeding by video or telephone conference with a

change     of   plea        furthers    justice   without    undue        dela y .                    See

§   15002 (b) (2 )     of    the    Coronavirus   Air,   Relief,          and           Economic

Security ("CARESu) Act.
         Case 1:19-cr-00821-KMW Document 109 Filed 04/07/21 Page 2 of 2



         During the change of plea proceeding ,     the Magistrate Judge

should alloc~te the defendant on his consent to proceed via video

or telephone conference .



SO ORDERED:

Dated:       New York, New York
             April '7_, 2021




                                   THE HONORABLE KIMBA M. WOOD
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF NEW YORK




                                    2
